UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

ALEXANDER J. SILVERS,
Petitioner,

vs. Case No. 3:17-cv-1091-J-39PDB

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

Respondents.

 

ORDER
I. INTRODUCTION
In his Petition Under 28 U.S.C. § 2254 for Writ of Habeas
Corpus by a Person in State Custody (Petition) (Doc. 1), Petitioner
Alexander J. Silvers, an inmate of the Florida penal system
proceeding pro se, challenges his state court (Duval Courit 9}

conviction for two counts of unlawful sexual activity with certain

minors (counts 4 & 5). Petition at 1.1 He is serving a term of
fifteen years in prison. Id. Respondents filed an Answer to
Petition for Writ of Habeas Corpus (Response) (Doc. 21).°

 

‘ Where applicable, the Court will refer to the page numbers
assigned by the electronic filing system.

* The Court hereinafter refers to the exhibits to the Appendix

(Doc. 21) as "Ex." Where provided, the page numbers referenced in
this opinion are the Bates stamp numbers at the bottom of each page
of the exhibit. Otherwise, the page number on the particular

document will be referenced.
Petitioner filed a Reply to Respondents' Answer to Petition for
Writ of Habeas Corpus (Reply) (Doc. 22).
II. EVIDENTIARY HEARING

The pertinent facts are fully developed in this record or the
record otherwise precludes habeas relief; therefore, the Court is
able to "adequately assess [Petitioner's] claim without further
factual development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th
Cir. 2003), cert. denied, 541 U.S. 1034 (2004). As the record
refutes the asserted factual allegations or otherwise precludes

habeas relief, the Court finds Petitioner is not entitled to an

 

evidentiary hearing. Schriro v. Landrigan, 550 U.S. 465, 474
(2007). Petitioner has not met his burden of demonstrating a need
for an evidentiary hearing. See Chavez v. Sec'y, Fla. Dep't of

 

Corr., 647 F.3d 1057, 1060 (11th Cir. 2011) (opining a petitioner
bears the burden of establishing the need for an evidentiary
hearing with more than speculative and inconcrete claims of need),
cert. denied, 565 U.S. 1120 (2012).
III. CLAIM
Petitioner raises one ground in the Petition: "[j]udgment was
enter[ed] and sentence was imposed in violation of the (United
States) constitutional [sic] Fourteen[th] Amendment." Petition at
5. In support of ground one, he provides the following facts:
On June 04, 2012, I was arrest[ed] on two
counts of sexual battery. On June 05, 2012, I

was taken for first appearance on two counts
of sexual battery, where probable cause to

 
detain on those charges, was found; bond was
set for those counts; on June 28, 2012
prosecutor file[d] those charges in addition
to another count of sexual battery and two
counts of unlawful sexual activity with a
certain minor older than sixteen or seventeen
younger than eighteen[.]

The Petition is timely filed. See Response at 6-7.
Petitioner exhausted his Fourteenth Amendment claim by raising it
in a post conviction motion. Id. at 9.

Iv. STANDARD OF REVIEW

The Antiterrorism and Effective Death Penalty Act (AEDPA)
governs a state prisoner's federal petition for habeas corpus. See
28 U.S.C. § 2254. This statute "imposes important limitations on

the power of federal courts to overturn the judgments of state

courts in criminal cases." Shoop v. Hill, 139 S.Ct. 504, 506
(2019) (per curiam). The AEDPA statute: "respects the authority

and ability of state courts and their dedication to the protection
of constitutional rights." Id. Therefore, "[u]nder AEDPA, error
is not enough; even clear error is not enough." Meders v. Warden,
Ga. Diagnostic Prison, 911 F.3d 1335, 1349 (11th Cir. 2019) (citing

Virginia v. LeBlanc, 137 S.Ct. 1726, 1728 (2017) (per curiam)),

 

petition for cert. filed, (U.S. July 30, 2019) (No. 19-5438).
Applying the statute as amended by AEDPA, federal courts may
not grant habeas relief unless one of the claims: "(1)'was contrary

to, or involved an unreasonable application of, clearly established

 
Federal law, as determined by the Supreme Court of the United
States,' or (2) 'was based on an unreasonable determination of the
facts in light of the evidence presented in the State court
proceeding.’ 28 U.S.C. § 2254(d)." Nance v. Warden, Ga. Diagnostic
Prison, 922 F.3d 1298, 1300-1301 (llth Cir. 2019).

Thus, in order to obtain habeas relief, the state court
decision must unquestionably conflict with Supreme Court precedent.
Harrington v. Richter, 562 U.S. 86, 102 (2011). If some fair-
minded jurists could agree with the lower court's decision, habeas
relief must be denied. Meders, 911 F.3d at 1351. As noted in
Richter, unless the petitioner shows the state court's ruling was
so lacking in justification that there was error well understood
and comprehended in existing law beyond any possibility for fair-
minded disagreement, there is no entitlement to habeas relief.
Burt v. Titlow, 571 U.S. 12, 19-20 (2013).

In undertaking its review, this Court is not obliged "to
flyspeck the state court order or grade it." Meders, 911 F.3d at
1349. Indeed, specificity and thoroughness of the state court
decision is not required; even if the state court fails to provide
rationale or reasoning, AEDPA deference is due "absent a
conspicuous misapplication of Supreme Court precedent." Id. at
1350 (citation and quotation marks omitted).

Of importance, a state court's finding of fact, whether a

state trial court or appellate court, is entitled to a presumption

 
of correctness under 28 U.S.C. § 2254 (e) (1). But, this presumption
of correctness applies only to findings of fact, not mixed
determinations of law and fact. Brannan v. GDCP Warden, 541 F.
App'x 901, 903-904 (llth Cir. 2013) {per curiam) (recognizing the
distinction between a pure question of fact from a mixed question
of law and fact), cert. denied, 573 U.S. 906 (2014).

Where there has been one reasoned state court judgment
rejecting a federal claim followed by an unexplained order
upholding that judgement, federal habeas courts employ a "look
through" presumption: "the federal court should 'look through' the
unexplained decision to the last related state-court decision that
does provide a relevant rationale. It should then presume that the
unexplained decision adopted the same reasoning." Wilson wv.
Sellers, 138 S.Ct. 1188, 1192 (2018) (Wilson).

Once a claim is adjudicated in state court and a prisoner
seeks relief in the federal court system, AEDPA's formidable
barrier to habeas relief comes into play, and it is very difficult
for a petitioner to prevail under this stringent standard. As
such, state-court judgments will not easily be set aside once the
Court employs this highly deferential standard that is
intentionally difficult to meet. See Richter, 562 U.S. at 102.
Although AEDPA does not impose a complete bar to issuing a writ, it
severely limits those occasions to those "where there is no

possibility fairminded jurists could disagree that the state
court's decision conflicts" with Supreme Court precedent. Id. In
sum, application of the standard set forth in 28 U.S.C. § 2254 (ad)
ensures that habeas corpus is a guard against extreme malfunctions
in the state criminal justice systems, and not a mechanism for
ordinary error correction. Richter, 562 U.S. at 102-103 (citation
and quotation marks omitted).

V. FINDINGS OF FACT AND CONCLUSION

In ground one, Petitioner claims his judgment and sentence
were entered in violation of the Fourteenth Amendment to the United
States Constitution. Petition at 5. "Cases in [the United States
Supreme Court] have long proceeded on the premise that the Due
Process Clause guarantees the fundamental elements of fairness in
a criminal trial." Spencer v. State of Tex., 385 U.S. 554, 563-64
(1967).

The record demonstrates the following. On June 4, 2012, the
police arrested Petitioner for sexual battery. Ex. Bl at 1-5. The
victim alleged she was struck in the face and Petitioner required
her to perform sexual acts, including oral and vaginal sex. Id. at
3. At Petitioner's initial appearance, on June 5, 2012, Judge
Scott Mitchell found probable cause to detain Petitioner, set bond,
found Petitioner indigent, and appointed the public defender. Id.
at 6, 9. On June 26, 2012, Petitioner, through counsel, filed a
Motion for Adversary Preliminary Hearing. Id. at 10-11. The

record submitted to the Court does not include an order resolving
the Motion for Adversary Preliminary Hearing or any reference to
the resolution of the motion.?

On June 28, 2012, the assistant state attorney filed an
information charging three counts of sexual battery and two counts
of unlawful sexual activity with certain minors. Ex. Bl at 12-13.
On July 5, 2012, at arraignment on the information, Petitioner
waived the reading of the information and pled not guilty. Id.,
docket at 1-2. Thereafter, on August 5, 2013, the state filed an
amended information charging Petitioner with three counts of sexual

battery and two counts of unlawful sexual activity with certain

 

3

* This Court described the purpose of an adversary preliminary
hearing and the possible relief that can be obtained through the
proceeding:

A motion for an adversary preliminary
hearing is governed by Florida Rule of
Criminal Procedure 3.133(b). Under that Rule,
a defendant who is not charged by an
information or indictment within 21 days from
the date of arrest shall have a right to an
adversary preliminary hearing on any felony
charge then pending against the defendant. If
the adversary preliminary hearing finds that
probable cause exists to believe that an
offense has been committed, section (b) (5)
provides that the defendant is to be held to
answer in the circuit court. In the event that
probable cause is not established at the
hearing, the defendant is "released on
recognizance" subject to the condition that
the defendant appear at all proceedings. Fla.
R. Crim. Proc. 3.133(b) (5). Such release does
not void further prosecution by information or
indictment. Id.

Lee v. Sec'y, Fla. Dep't of Corr., No. 3:15-CV-112-J-34JBT, 2017 WL
5608826, at *10 (M.D. Fla. Nov. 21, 2017).

=~ 7 =

 
minors, with the only difference being a reduction of one count of
sexual battery from a first degree felony to a second degree
felony. Id. at 4-5. See Charging Notice - Amended Charges. Ex.
Bl at 45-46. On August 5, 2013, Petitioner waived the reading of
the amended information and pled not guilty. Id., docket at 4.

At sentencing, Petitioner's counsel, Sandra Suarez, notified
the court that Petitioner had a question concerning whether he had
been "taken for initial appearance on an additional count." Ex. Bl
at 148. Ms. Suarez stated she had researched the matter and
determined there was not a new count added to the information;
however, the state amended the information for some purpose. Id.
Petitioner stated he had no first appearance. Id.

Ms. Suarez assured the court that there were no additional
charges pending. Id. The prosecutor, Catherine Licandro, offered
the following explanation. She said perhaps Petitioner was
confused because there was an amended information filed prior to
trial, reducing one count of sexual battery from a first degree to
a second degree charge. id. at 149. Ms. Licandro advised the
court: "all of the charges before the Court in this case were
resolved and I am not personally aware of any other charges." Id.
Ms. Suarez reiterated, "({a]nd I have done the research, Your Honor,
and I didn't find anything else pending." Id.

Petitioner, in his amended Rule 3.850 motion, raised one
ground: "[j]Judgment and sentence was imposed in violation of United

States Constitution Amendment fourteen[.]" Ex. El at AOOS. The

 
trial court denied the amended motion. Ex. Cl, Order Denying

Defendant's Amended Motion for Postconviction Relief.

In denying

Petitioner's Fourteenth Amendment claim, the court held:

In his Amended Motion, Defendant asserts
his judgment and sentence were imposed in
violation of the Fourteenth Amendment to the
United States Constitution because the State
violated his right to due process of law.
Defendant appears to claim that the State
unlawfully charged him with five offenses when
he was originally only arrested for two

offenses. This Court finds that the portion
of the May 31, 2016, Order addressing the
merits of Defendant's Original Motion

sufficiently addresses the claim raised in
Defendant's Amended Motion.

Id. at 2-3.
Adopting its earlier ruling, the trial court attached its
previous order as Exhibit A. It states, in pertinent part:

the Court notes that to the extent Defendant
attempts to claim his judgment and sentence
are unconstitutional because he was not
arrested on the offenses charged in the
information, Defendant's claims are subject to
denial. Defendant was arrested on June 4,
2012, for two incidents of sexual battery in
violation of section 794.011(8) (b), Florida
Statutes. (Ex. C.) On June 28, 2012, the
State charged Defendant with two counts of
sexual battery in violation of section
794.011(5), Florida Statutes, one count of
sexual battery in violation of section
794.011(8) (b), Florida Statutes, and two
counts of unlawful sexual activity with
certain minors in violation of section 794.05,
Florida Statutes. (Ex. D.) The charges filed
against Defendant on June 28, 2012, were
supported by the facts contained within the
Arrest and Booking Report, which facts formed
the basis for Defendant's arrest on June 4,
2012 (Ex. C.) Defendant was arraigned on the

 
charges contained within the Information on
July 5, 2012.

Exhibit A at 2-3.

The court went on to explain that it was the state attorney's
discretion as to whether and how to prosecute the case. Id. Thus,
the state was permitted to decide how to charge Petitioner. Id.
The court found Petitioner's claim meritless. Id.

Petitioner appealed the denial of his amended Rule 3.850
motion. Ex. Cl, Appellant's Initial Brief. On July 10, 2017, the
First District Court of Appeal (lst DCA) affirmed per curiam. Ex.
C2. The mandate issued September 6, 2017. Ex. C5.

As noted by Respondents, the claim raised in ground one of the
Petition is not a model of clarity, but "Petitioner appears to take
issue with the fact that after he was arrested for two counts of
sexual battery, the state later charged him with an additional
count of sexual battery, plus two counts of unlawful sexual
activity with a minor." Response at 9. Of import, on direct
appeal, Petitioner challenged his conviction and sentences for
three counts of battery (lesser included offenses), asserting the
convictions violated the prohibition against double jeopardy. Ex.
B8. The lst DCA agreed in part, reversed the judgment and sentence
in part, and remanded with directions to vacate two of the battery

convictions.* Id. Petitioner's Florida Department of Corrections'

 

Petitioner received a concurrent sentence of one year in
prison for battery, a lesser included offense. Ex. Bl at 92-102.

- 10 -
prison history, as reflected on the Corrections Offender Network,
shows he is currently serving a concurrent term of fifteen years in
prison for two counts of unlawful sexual activity with certain
minors. see Corrections Offender Network, Florida Department of
Corrections, available at http://www.dc.state.fl.us/ApoCommon/
(last visited August 15, 2019).

The record shows Petitioner had an initial appearance and the
court found probable cause to detain Petitioner; thereafter,
Petitioner was arraigned on the information; and after the
information was amended, Petitioner waived the reading of the
amended information and pled not guilty. New charges were not
brought in the amended information. Instead, the prosecutor
reduced one of the charges from a first degree felony to a second
degree felony. Petitioner was tried on all counts of the amended
information.

At sentencing, Petitioner expressed some concern that he had
not been taken for an initial appearance on an additional count.
Petitioner's counsel assured the court that a new count had not
been added to the information, and the prosecutor agreed with this
assessment. All outstanding charges were resolved at trial.

The prosecutor decided to charge Petitioner with five counts,
and amended the information to reduce one of the charges, certainly

a matter of prosecutorial discretion.° To the extent Petitioner is

 

° In his Reply at 7-8, Petitioner states he is not challenging
the matter of prosecutorial discretion, but rather is contending

- jj] -

 
complaining that the charges were unsupported, the trial court
found the charges filed against Petitioner were adequately
supported by the facts contained in the Arrest and Booking Report,
and the lst DCA affirmed this decision.

To the extent Petitioner finds fault with the amended
information, he. could have moved to dismiss the amended
information. He failed to so move. Petitioner has not, and
cannot, allege the amended information fails to state a crime as
the amended information charges three counts of sexual battery and
two counts of unlawful sexual activity with certain minors. In
this case, the trial court certainly had jurisdiction.

Of note, the amended information includes the signature and
oath of an assistant state attorney required under Florida Rule of
Criminal Procedure 3.140(g); consequently, counsel had no basis on
which to object to the amended information, and appellate counsel

had no reason to raise the matter on direct appeal. ee Jones Vv.

 

there was a failure to establish probable cause. To the extent
Petitioner is claiming that failure to hold an adversary
preliminary hearing deprived him of his constitutional rights, the
Court remains unconvinced. Even if an adversary preliminary
hearing had been conducted, the relief would have been Petitioner's
release on his own recognizance until such time he was held to
answer the charges in court, not dismissal of the charges. Lee,
2017 WL 5608826, at *10 (finding no prejudice because release under
this provision does not void further prosecution by information or
indictment and concluding the result of the proceeding would not
have been different if a finding of no probable cause was even
made). Indeed, in the instant case, the record demonstrates, two
days after the filing of the motion for adversary preliminary
hearing, the assistant state attorney filed the information against
Petitioner.

= 12 =
Barnes, 463 U.S. 745, 751 (1983) (counsel has no duty to raise a
frivolous issue). Even assuming the amended information had been
dismissed upon some motion, the state would have simply cured the
deficiency by filing a new information. Ford v. Campbell, 697
So.2d 1301, 1303 (Fla. 1st DCA 1997). As such, Petitioner cannot
demonstrate prejudice.

The decision of the lst DCA is entitled to AEDPA deference.
The record shows the lst DCA affirmed the decision of the trial
court denying the amended Rule 3.850 motion on its merits. There
is an absence of any indication or state-law procedural principles
to the contrary. Since the last adjudication of the Fourteenth
Amendment claim is unaccompanied by an explanation, it is
Petitioner's burden to show there was no reasonable basis for the
state court to deny relief. He has failed to do so. The Court
concludes that the state court's adjudication of Petitioner's claim
is not contrary to or an unreasonable application of federal law,
or based on an unreasonable determination of the facts. Therefore,
Petitioner is not entitled to habeas relief on ground one. As
such, the Petition is due to be denied.

ORDERED AND ADJUDGED:

1. The Petition (Doc. 1) is DENIED.
2. This action is DISMISSED WITH PREJUDICE.
3. The Clerk shall enter judgment accordingly and close this

case.

 
4, If Petitioner appeals the denial of his Petition, the
Court denies a certificate of appealability.® Because this Court
has determined that a certificate of appealability is not
warranted, the Clerk shall terminate from the pending motions
report any motion to proceed on appeal as a pauper that may be

filed in this case. Such termination shall serve as a denial of

the motion.
an

DONE AND ORDERED at Jacksonville, Florida, this 21 day of

BL Qn

UNITED STATES DISTRICT JUDGE

August, 2019.

 

sa 8/22

Cc?

Alexander J. Silvers
Counsel of Record

 

® This Court should issue a certificate of appealability only
if a petitioner makes "a substantial showing of the denial of a
constitutional right." 28 U.S.C. § 2253(c) (2). To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were ‘adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S.
322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893
n.4 (1983)). Upon due consideration, this Court will deny a
certificate of appealability.

- 14 -
